Citation Nr: 1736087	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 20 percent for right foot degenerative joint disease (DJD) with spurring, hallux valgus, plantar fasciitis, and pes planus.

2.  Entitlement to a higher initial disability rating in excess of 20 percent for left foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to September 2011.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for right and left foot disorders and assigned initial 10 percent disability ratings for each.  In a subsequent March 2016 rating decision, the Appeals Management Center (AMC) granted higher initial disability ratings of 20 percent for each foot for the entire initial rating period on appeal.

This case was previously before the Board in July 2015, where the issues on appeal were remanded to obtain a new VA foot examination.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants higher initial disability ratings of 30 percent for each foot under Diagnostic Code 5284, which is the highest available schedular rating for an individual foot at law, this is a total grant of benefits as to the issues on appeal and the Board need not address Stegall compliance.

The Veteran has appealed from the initial ratings assigned for the service-connected right and left foot disorders.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Veteran testified from Montgomery, Alabama, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, from October 1, 2011, the Veteran's multiple service-connected disorders of the right foot manifested as severe foot impairment.

2.  For the entire initial rating period on appeal, from October 1, 2011, the Veteran's multiple service-connected foot disorders of the left foot manifested as severe foot impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from October 1, 2011, the criteria for a disability rating of 30 percent for the service-connected right foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from October 1, 2011, the criteria for a disability rating of 30 percent for the service-connected left foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-84 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants higher initial disability ratings of 30 percent for each foot under the Diagnostic Code 5284, which is the highest available schedular rating for an individual foot at law.  As this is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Higher Initial Disability Ratings for Right and left Foot Disorders

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Examination of the Veteran prior to discharge revealed that the Veteran had multiple foot disorders, to include DJD with spurring, hallux valgus, plantar fasciitis, and pes planus.  As such, the Veteran's feet were rated under Diagnostic Code 5284 for foot injuries, as this diagnostic code is rated based upon all of a veteran's foot symptomatology.  At the outset, the Board notes that pain is a symptom of all of the Veteran's diagnosed foot disorders; therefore, separate compensable ratings cannot be assigned.  See Esteban, 6 Vet. App. at 261-62 (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  As such, the highest possible schedular rating available at law for the Veteran's service-connected right and left foot disorders is 30 percent for each foot, which the Board grants in the instant decision.

Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment. 38 C.F.R. § 4.71a.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, from October 1, 2011, the Veteran's multiple service-connected disorders of both the right and left feet manifested as severe symptomatology and severe impairment of each foot under Diagnostic Code 5284.

Service treatment records reflect that the Veteran's foot disorders, to include symptoms of pain, were treated prior to service separation.  In April 2011, the Veteran received a pre-discharge examination.  Per the examination report, the foot disorders manifested as severe, aching pain at a level of nine out of ten on the pain scale.  In addition to pain there was also stiffness and cramping.  The pain and stiffness would be present both at rest and while standing and walking.  The feet were treated with custom arch support.  Upon examination the right and left feet were both tender and there was pain on range of motion.  The VA examiner noted that the symptoms and pain were not relieved by the use of orthotics.  

In the July 2012 notice of disagreement (NOD), the Veteran advanced having foot symptoms of severe pain, limitation of motion, and restriction of physical activity.  The Veteran also conveyed that the symptoms worsened while standing for a prolonged period of time.  Per a subsequent September 2013 statement, the Veteran advanced symptoms of swelling, soreness, aching, and cramping of both feet.  Further, in a November 2013 statement, the Veteran conveyed that the feet would "roll in."

A VA foot examination was conducted in October 2013.  Per the examination report, the Veteran had symptoms of pain on use of the feet, decreased longitudinal arch height on weight-bearing, and hallux valgus in both great toes.  Multiple toes were hammered.  The Veteran required the regular use of custom molded orthotics.

Per a May 2015 treatment record, the Veteran complained that the pain in the feet was eight out of ten on the pain scale.  Additional symptoms included muscle throbbing and cramps.  

The Veteran testified at a June 2015 Board videoconference hearing.  Symptoms testified to by the Veteran included pain underneath the arches of the feet and on the sides of the feet.  The Veteran also testified to symptoms of stiffness and cramping that were not alleviated by performing the various exercises taught to the Veteran.  Additional symptoms included swelling, calluses, hammer toes, and bunions.  The Veteran testified that the foot symptoms made standing difficult.  Further, the Veteran testified to having to wear custome orthotics and steel toed work boots that only minimized the pain and other symptoms.
   
A new VA foot examination was conducted in August 2015.  Per the examination report, the Veteran had ongoing foot pain in the bottom/medial portion of the feet and into the big toes.  Symptoms of stiffness, cramping, and pain would worsen with activity.  The Veteran advanced that use of orthotics would lessen the severity of the symptoms somewhat, but not resolve the symptoms.  

Upon examination in August 2015 the Veteran had bilateral foot pain that was accentuated on use, pain on manipulation of the feet, extreme tenderness of the plantar surfaces of both feet, decreased longitudinal arch height of both feet on weight bearing, and objective evidence of marked deformity and marked pronation of both feet.  Almost all toes were hammered.  Hallux valgus symptoms were mild to moderate in severity.  Under functional loss, the VA examiner noted pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, and deformities of bunions, hammer toes, and excessive pronation of the feet.

After a review of all the evidence, both lay and medical, the Board finds that, from October 1, 2011, the Veteran's multiple service-connected disabilities of the right and left feet manifested as severe symptomatology and impairment under Diagnostic Code 5284.  As discussed above, the Veteran is service connected for multiple foot disorders that all have overlapping symptomatology.  Review of the evidence reflects that the symptoms range from mild, to moderate, to severe depending on the individual disorder.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  After reviewing all the relevant evidence, the Board finds that, when all of the foot symptoms are considered together, both the right and left feet convey a disability picture more in line with the severe symptomatology contemplated by Diagnostic Code 5284.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds a 30 percent disability rating for the right foot and a 30 percent disability rating for the left foot under Diagnostic Code 5284 to be warranted from October 1, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.  As a 30 percent rating is the maximum schedular rating available for an individual foot under Diagnostic Codes 5276 through 5284, here, the Board has awarded the maximum possible schedular rating for the service-connected right and left foot disabilities.    

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected foot disorders on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the Veteran's right and left foot disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Per the above discussion, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for right and left foot disorders.  Here, the Board has found that the symptoms of the Veteran's right and left foot disorders, to include pain, stiffness, and foot deformities, when considered together, reflect an overall severe symptomatology picture; therefore, the Veteran's bilateral foot symptoms are accounted for under the schedular rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Further, the functional limitations imposed by the Veteran's bilateral foot disorders, including difficulty standing and walking, are primarily the result of the bilateral foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the right and left foot disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence reflects that the Veteran is currently gainfully employed, the issue of entitlement to a TDIU is not before the Board at this time.


ORDER

For the entire initial rating period on appeal, from October 1, 2011, a higher initial disability rating of 30 percent for the service-connected left foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus is granted.

For the entire initial rating period on appeal, from October 1, 2011, a higher initial disability rating of 30 percent for the service-connected right foot DJD with spurring, hallux valgus, plantar fasciitis, and pes planus is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


